United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 8, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-11289
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BRADLEY D. WOY,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CR-270-2
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Bradley Woy pleaded guilty pursuant to a plea agreement to

one count of securities fraud, in violation of 15 U.S.C.

§§ 77q(a), 77x.   The plea agreement included a waiver of appeal,

except for claims that the sentence exceeds the statutory maximum

or that Woy received ineffective assistance of counsel.       The

district court sentenced Woy to 32 months of imprisonment and two

years of supervised release and ordered Woy to pay $789,000 in

restitution.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11289
                                -2-

     Woy appeals, arguing that the district court erred in

denying his motion to withdraw his guilty plea.    Woy’s motion

claimed that the government breached the plea agreement and that

his guilty plea was involuntary because the presentence report

(PSR) recommended two enhancements he had not anticipated, one

for his leadership role and one for his use of mass marketing

techniques.

     The Government violates a plea agreement when its conduct is

inconsistent with the defendant’s reasonable understanding of the

agreement, a question this court reviews de novo.     United States

v. Munoz, 408 F.3d 222, 226 (5th Cir. 2005).    To the extent that

the leadership enhancement contradicts language in the factual

resume, the Government fulfilled its obligation by opposing the

leadership enhancement.   Although Woy asserts that the mass

marketing enhancement, which the Government did not oppose,

violated the parties’ understanding, nothing in the plea

agreement or the factual resume supports that contention.    The

record reflects that Woy’s guilty plea was knowing and voluntary.

The district court did not abuse its discretion in denying Woy’s

motion to withdraw his guilty plea.     See United States v. Carr,

740 F.2d 339, 343-44 (5th Cir. 1984).

     Woy also argues that the district court erred in admitting a

stipulation regarding statements made by his former attorney at

sentencing.   The Government is correct that the appeal waiver in
                          No. 05-11289
                               -3-

the plea agreement bars the court from considering this issue.

See United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).

     Accordingly, the judgment and sentence of the district court

are AFFIRMED.